Case 5:18-cv-01526-SMH-KLH Document 121 Filed 02/03/20 Page 1 of 4 PageID #: 3682



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
  L.L.C. and BARBARA MARIE CAREY      §
  LOLLAR                              §
               Plaintiffs             §
                                      §
  VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                      §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, §
  III, and BOSSIER PARISH SHERIFF     §
  JULIAN C. WHITTINGTON               §
                                      §     MAGISTRATE JUDGE KAREN HAYES
                Defendants            §     Jury Trial Demanded
  ______________________________________________________________________________

        BARBARA LOLLAR’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                            MEMORANDUM



         Now into Court, through undersigned counsel, comes plaintiff Barbara Marie Carey Lollar

  (“Mrs. Lollar”), who respectfully move for leave to file a supplemental memorandum in support

  of her motion for partial summary judgment (the “Lollar Motion”) against defendants W.A. Lucky

  III (“Mr. Lucky”), Lucky Family, L.L.C., and Bossier Parish Sheriff Julian C. Whittington (the

  “Sheriff”; collectively, “Defendants”) on the following grounds:

                                                 1.

         Each Defendant filed a separate memorandum in opposition to the Lollar Motion. Rec.

  Doc. 97 (Lucky Family LLC) Rec. Doc. 98-10 and 102 (Mr. Lucky); Rec. Doc. 104 (Sheriff). The

  oppositions filed by Mr. Lucky and Lucky Family, LLC rely on the same purported disputed facts

  but contain distinct arguments against the Lollar Motion. The Sheriff’s opposition adopted Mr.

  Lucky’s arguments and statement of disputed material facts.



                                                                                              1
Case 5:18-cv-01526-SMH-KLH Document 121 Filed 02/03/20 Page 2 of 4 PageID #: 3683




                                                   2.

           On January 27, 2020, undersigned filed Rec. Doc. 115, entitled “Reply Memorandum in

  Support of Barbara Lollar’s Motion for Partial Summary Judgment.” This memorandum

  addressed the opposition filed by Mr. Lucky. On the same date, undersigned’s co-counsel filed

  Rec. Doc. 116, entitled “Barbara Marie Lollar’s Reply Memorandum to Lucky Family, L.L.C.’s

  Opposition to Barbara Marie Carey Lollar’s Motion for Partial Summary Judgment.”

                                                   3.

           On January 28, 2020, the Court informed undersigned that only one reply memorandum in

  support of a motion for summary judgment is allowed, unless leave to file a supplemental

  memorandum is granted by the Court. On the same date, the Court issued a Notice of Deficient

  Document to this effect. Rec. Doc. 117. The Court’s notice directed Mrs. Lollar to submit the

  previously-filed memorandum as a “corrective document” if and when leave is granted by the

  Court.

                                                   4.

           Because the legal arguments in the Lucky Family, LLC and Mr. Lucky oppositions differ,

  Mrs. Lollar believes that a separate memorandum addressing the arguments in Mr. Lucky’s

  opposition will aid the Court in determining the merits of the issues.

                                                   5.

           Mrs. Lollar therefore moves for leave to file the Reply Memorandum in Support of Barbara

  Lollar’s Motion for Partial Summary Judgment as a supplemental memorandum in support of her

  motion for partial summary judgment.




                                                                                                 2
Case 5:18-cv-01526-SMH-KLH Document 121 Filed 02/03/20 Page 3 of 4 PageID #: 3684




                                                6.

         The Court has already set a deadline for a separate response from Mrs. Lollar to address

  the Sheriff’s opposition. Rec. Doc. 120.

                                                7.

         Undersigned has contacted counsel for the Sheriff, Mr. Lucky, and Lucky Family, LLC,

  none of whom oppose this motion.

                                                8.

         For the foregoing reasons, Mrs. Lollar requests leave of court to file the document

  previously filed as Rec. Doc. 115 as a supplemental memorandum.




                                                     Respectfully submitted by,

                                                     ____/s/ Andrew D. Martin ____________
                                                     Randall S. Davidson, LSBA No. 4715, TA
                                                     J. Davis Powell, LSBA 33631
                                                     Andrew D. Martin, LSBA 34947
                                                     Harold R. Bicknell III, LSBA 36801
                                                     DAVIDSON SUMMERS, APLC
                                                     330 Marshall Street, Suite 1114
                                                     Shreveport, Louisiana 71101
                                                     Ph: (318) 424-4342 | (318) 226-0168
                                                     E:     rsdav@davidsonsummers.com
                                                            dpowell@davidsonsummers.com
                                                            dmartin@davidsonsummers.com
                                                            hbicknell@davidsonsummers.com
                                                     Counsel for Barbara Marie Carey Lollar.




                                                                                               3
Case 5:18-cv-01526-SMH-KLH Document 121 Filed 02/03/20 Page 4 of 4 PageID #: 3685



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with

  the Clerk of Court using the CM/ECF filing system, and notice of the same will be sent to all

  counsel of record by operation of the court’s electronic noticing system.

         Shreveport, Louisiana, on this 3rd day of February, 2020.

                                                              s/ Andrew D. Martin
                                                               OF COUNSEL




                                                                                             4
